Exhibit 10.3

 

IMPAC Mortgage Corp.

19500 Jamboree Road

Irvine, CA 92162

 

Integrated Real Estate Service Corporation

19500 Jamboree Road

Irvine, CA 92162

 

Re:                             Tenth Amendment to Master Repurchase Agreement
and Pricing Letter (“Tenth Amendment”).

 

This Tenth Amendment is made this 15th day of July, 2014 (the “Amendment
Effective Date”), to that certain Master Repurchase Agreement, dated August 31,
2011, as amended (the “Repurchase Agreement”) and the Pricing Letter, dated
August 31, 2011, as amended (the “Pricing Letter”) in each case by and among
Excel Mortgage Servicing, Inc. and AmeriHome Mortgage Corporation (each a
“Seller” and, collectively, “Sellers”), and EverBank (“Buyer”).  The Repurchase
Agreement, the Pricing Letter and all Amendments are sometimes hereinafter
collectively referred to as the “Agreement.”

 

WHEREAS, Sellers and Integrated Real Estate Service Corporation (“Guarantor”)
requested that Buyer amend the Agreement; and

 

WHEREAS, Sellers, Guarantor and Buyer have agreed to amend the Agreement as set
forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree to amend the
Agreement as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.         Amendments.

 

(a)           The following definition contained in Section 1 of the Pricing
Letter is hereby amended and restated in its entirety as follows:

 

“Concentration Limit” as of any date of determination, with respect to the
Eligible Mortgage Loans included in any Concentration Category, the applicable
amount which the aggregate Purchase Price for such Eligible Mortgage Loans may
not at any time exceed, as set forth in the below table.

 

Concentration Category

 

Concentration Limit
(percentages based on Maximum
Purchase Amount)

 

Aged Loans

 

5

%

Wet Mortgage Loans

 

40

%

Jumbo Loans

 

10

%

Eligible Correspondent Mortgage Loans

 

50

%

High LTV VA Refinance Loans

 

10

%

DU Refi Plus Loans

 

10

%

 

SECTION 2.         Defined Terms.  Any terms capitalized but not otherwise
defined herein should have the respective meanings set forth in the Agreement.

 

SECTION 3.         Limited Effect.  Except as amended hereby, the Agreement
shall continue in full force and effect in accordance with its terms.  Reference
to this Tenth Amendment need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

SECTION 4.         Representations.  In order to induce Buyer to execute and
deliver this Tenth Amendment, each Seller hereby represents to Buyer that as of
the date hereof, except as otherwise expressly waived by Buyer in writing, such
Seller is in full compliance with all of the terms and conditions of the
Agreement including without limitation, all of the representations and
warranties and all of the affirmative and negative covenants, and no Default or
Event of Default has occurred and is continuing under the Agreement.

 

SECTION 5.         Governing Law.  This Tenth Amendment and any claim,
controversy or dispute arising under or related to or in connection with this
Tenth Amendment, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties will be governed by the laws
of the State of New York without regard to any conflicts of law principles other
than Sections 5-1401 and 5-1402 of the New York General Obligations Law which
shall govern.

 

--------------------------------------------------------------------------------


 

SECTION 6.         Counterparts.  This Tenth Amendment may be executed in two
(2) or more counterparts, each of which shall be deemed an original but all of
which together shall constitute but one and the same agreement.  This Tenth
Amendment, to the extent signed and delivered by facsimile or other electronic
means, shall be treated in all manner and respects as an original agreement and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.  No signatory to this Tenth
Amendment shall raise the use of a facsimile machine or other electronic means
to deliver a signature or the fact that any signature or agreement was
transmitted or communicated through the use of a facsimile machine or other
electronic means as a defense to the formation or enforceability of a contract
and each such Person forever waives any such defense.

 

SECTION 7.         Guarantor.  Guarantor acknowledges and agrees that nothing
contained herein, and Guarantor’s signature hereon, shall not be deemed an
acknowledgement, a course of conduct a waiver or an amendment of the provisions
of the Facility Guaranty, which continue in full force and effect and do not
require any Guarantor’s consent to the actions taken hereunder.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Sellers, Guarantor and Buyer have caused this Tenth
Amendment to be executed and delivered as of the Amendment Effective Date.

 

 

IMPAC Mortgage Corp., as Seller

EVERBANK, as Buyer

 

 

 

 

By:

/s/ Todd R. Taylor

 

By:

/s/ Sean R. Delaney

Its:

Todd R. Taylor

 

Its:

Sean R. Delaney

Title:

EVP/CFO

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

INTEGRATED REAL ESTATE SERVICE CORPORATION, as Guarantor

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

 

 

Its:

Todd R. Taylor

 

 

 

Title:

EVP/CFO

 

 

 

 

--------------------------------------------------------------------------------

 